Title: To John Adams from Benjamin Rush, 13 March 1809
From: Rush, Benjamin
To: Adams, John



My excellent friend
Philadelphia March 13th. 1809

When a young man I read Sidney upon government. In one of his Chapters, he agitates the following question—“Whether A civil War, or slavery be the greatest evil” and decides in favor of the Latter. In ing and revolving that Subject in my mind, I have been led to suppose there are evils more afflicting and injurious to a Country than a foreign War. The principal evil of War is death. Now Vice I believe to be a greater evil than Death,  and this is generated more by funding systems, banks embargoes, and non intercourse laws than by War. Dr Price calculates the perjuries in England at Great Britain from the excise and customs at three millions annually. What do you suppose was the Number of the false oaths produced by our late embargo? and what will be the Number of the same crimes from the operation of our present non intercourse law?—Greater probably than the amount in number and in enormity of all the Crimes that are perpetrated by the fighting part of an Army in twenty years, and even by its quarter masters commissaries and directors of hospitals in half that time.
We have had two gala days since the 1st of March in our city,—one a procession on the 4th of March in honor of the elections of Mr Madison and our Governor—the other a dinner, in honor of some of the federal members of Congress from New England on the 10th: instant. The latter a dinner was intended chiefly as a mark of respect to Col: Pickering, but he did not arrive in time from Washington to receive it.
I was much pleased with the friendly disposition manifested by Mr: Madison to your Son. The unsucessful issue of his attempt to honour him will not I hope prevent his recollecting at a future day the claims of his father as well as of himself to the gratitude of his Country.
You have properly distinguished the two great parties which divide your state into french and english. The history of massachussets is the history of all the states in the Union as far as it respects political zeal, and party principles. We are not “all federalists and all republicans” but we are all (with the exception of a few retired and growling neutrals) all frenchmen, and or all englishmen. The men of both those nations have immense advantages over you and me. By not eating of the Onions of either of them, we are constantly exposed to the offensive breath of them both.
Adieu my ever dear & valuable friend. From / yours sincerely

Benjn: Rush
PS. All my fireside as usual salutes yours.

